TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00091-CR


In re Sylvester Majors






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 925573, HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Sylvester Majors is serving the prison sentence imposed following his conviction for
aggravated robbery. (1)  In September 2005, he filed his pro se "Defendant Motion Requesting Forensic
DNA Testing."  See Tex. Code Crim. Proc. Ann. art. 64.01 (West Supp. 2005).  One month later,
the district court signed and filed a written order overruling "Applicant's Motion for Appointment
of Counsel to file motion for DNA Testing." (2)  Majors filed a notice of appeal.  In his brief to this
Court, Majors urges that his request for DNA testing was erroneously denied.
The order from which Majors appeals is not a ruling on his motion requesting forensic
DNA testing.  The record before us does not reflect any ruling by the district court on appellant's
motion requesting forensic DNA testing.  Without a ruling in the record, there is nothing before us
for review with respect to appellant's motion requesting forensic DNA testing.  There is no
appealable order before us.  See Neveu v. Culver, 105 S.W.3d 641, 643 (Tex. Crim. App. 2003).
The appeal is dismissed. (3)


				__________________________________________
				G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed
Filed:   August 9, 2006
Do Not Publish
1.        The conviction was affirmed in Majors v. State, No. 03-93-00239-CR (Tex. App.--Austin
Apr. 20, 1994, pet. ref'd) (not designated for publication).
2.        There is no motion for appointment of counsel in the record before us. 
3.        The State's motion to abate the appeal is overruled.